                          Case 8:18-cv-03019-GJH Document 4 Filed 10/03/18 Page 1 of 1
 AO 121 (6/90)
TO:

                     Register of Copyrights                                                              REPORT ON THE
                     Copyright Office                                                            FILING OR DETERMINATION OF AN
                     Library of Congress                                                                ACTION OR APPEAL
                     Washington, D.C. 20559                                                          REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been
filed on the following copyright(s):
                                                                         COURT NAME AND LOCATION
                                                                         United States District Court for the District of Maryland
      ☒ ACTION               ☐ APPEAL                                    6500 Cherrywood Lane, Greenbelt, MD 20770
DOCKET NO.                          DATE FILED
       8:18-cv-03019-GJH                       10/02/2018
PLAINTIFF                                                                            DEFENDANT
 American Chemical Society et al.                                                     ResearchGate GmbH




       COPYRIGHT
                                                               TITLE OF WORK                                                    AUTHOR OF WORK
    REGISTRATION NO.

1                                                                  See Attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                           ☐     Amendment             ☐     Answer            ☐      Cross Bill          ☐     Other Pleading
        COPYRIGHT
                                                               TITLE OF WORK                                                    AUTHOR OF WORK
     REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                   WRITTEN OPINION ATTACHED                                             DATE RENDERED

           ☐      Order      ☐      Judgment                              ☐     Yes       ☐     No


CLERK                                                           (BY) DEPUTY CLERK                                                    DATE
Felicia C. Cannon                                               /s/ K. Moore                                                         10/03/2018
                     1) Upon initiation of action,               2) Upon filing of document adding copyright(s),          3) Upon termination of action,
                        mail copy to Register of Copyrights         mail copy to Register of Copyrights                       mail copy to Register of Copyrights
DISTRIBUTION:
                     4) In the event of an appeal, forward copy to Appellate Court                   5) Case File Copy
